Citation Nr: 0500447	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The veteran served on active duty from February 1970 to 
December 1971.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Baltimore, Maryland.  In October 2004, the veteran testified 
at a hearing before the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran maintains that his job in the Navy as a 
shipfitter exposed him to asbestos, and that this exposure 
caused and/or contributed to his developing lung cancer.  
Specifically, his job reportedly required him to repair and 
install steam pipes as well as perform other metal work, 
without any protective equipment, and that asbestos 
insulation frequently became airborne and was inhaled by him.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service personnel records show the veteran served aboard the 
U.S.S. Nitro from September 1970 to December 1971.  An 
October 2001 statement from the Navy reported his 
occupational specialty was shipfitter and ships during the 
time period he served "required heated surfaces to be 
covered with an insulating material and it is highly probable 
that asbestos products were used . . ."

The VA Adjudication Procedure Manual (M21-1) provides that 
asbestos exposure is a contributing factor for lung cancer 
(see M21-1, Part VI, par. 7.21(a)(1) & (2)), and reports that 
in some circumstances naval service aboard ship is a risk 
factor for asbestos exposure (see M21-1, Part VI, par. 
7.21(b)(2)).  The Manual further provides that exposure to 
asbestos may cause illness even when the exposure period was 
as little as a month or two or the veteran only had indirect 
exposure (see M21-1, Part III, par. 5.13(a)), and provides 
that the latent period varies from ten to forty-five or more 
years between first exposure and development of disease 
(id.).

Beginning in September 2000, the post-service record includes 
competent medical evidence of the veteran having lung cancer 
diagnosed as limited stage small cell carcinoma of the left 
hilum/lingular lobe status post radiation and chemotherapy.  
See private treatment records from Heather A. Curry, M.D., 
dated from September 2000 to February 2001; chest x-ray dated 
in January 2001; and letter from Jerrold L. Abraham, M.D., 
dated in April 2002. 

Both Dr. Abraham and the May 2003 VA examiner opined that the 
veteran's in-service asbestos exposure played a roll in his 
developing lung cancer.

The record shows, however, that the veteran had a 30-year 
history of cigarette smoking, and that he worked post-service 
in a industry that exposed him to asbestos.  Both Dr. Abraham 
and the May 2003 VA examiner opined that his cigarette 
smoking and post service asbestos exposure were major factors 
in his developing lung cancer, with cigarette smoking being 
the major factor.  The May 2003 VA examiner opined that the 
claimant was exposed to more asbestos in his post-service 
jobs than in military service.  

M21-1, Part VI, par. 7.21(a)(3), provides that the risk of 
developing bronchial cancer is increased in cigarette smokers 
who were exposed to asbestos.  The Court requires VA to take 
into account the veteran's intervening post-service exposure 
when adjudicating these types of claims.  See McGinty v. 
Brown, 4 Vet. App. 428 (1993).

Therefore, because VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions, 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991), and because 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim (see 38 U.S.C.A. § 5103A(d) (West 2002)), a remand 
for a clarifying examination is needed. 

Lastly, given the above development and VA's duty to notify 
the veteran of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant, on remand, the RO should continue to provide 
him with updated VCAA notices.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all M21-1 development and 
VCAA notice obligations have been 
satisfied in accordance with Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent. 

a.  As to the M21-1 development, 
such development includes, but is 
not limited to, the following 
actions:  (1) determining whether 
military records demonstrate 
evidence of asbestos exposure in 
service; (2) determining whether 
there was pre-service and/or post-
service evidence of occupational or 
other asbestos exposure; and (3) 
determining if there is a 
relationship between asbestos 
exposure and the currently claimed 
disease in light of the latency and 
exposure information found at M21-1, 
Part III, par. 5.13(a).  

b.  As to the VCAA development, such 
notification includes, but is not 
limited to, notifying the veteran of 
the specific evidence needed to 
substantiate the claim.  The RO must 
provide a letter which: (1) notifies 
the claimant of the specific 
information and evidence not of 
record that is necessary to 
substantiate the claim; (2) notifies 
him of the specific information and 
evidence that VA will seek to 
provide; (3) notifies him of the 
specific information and evidence 
the claimant is expected to provide; 
and (4) requests that he provide all 
pertinent evidence in his possession 
that has yet to be submitted to VA.  
The veteran should be notified that 
he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the 
veteran notice of the VCAA begins 
the one-year period.  

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should forward the 
claims file to the May 2003 VA examiner 
or, if he is not available, a board 
certified pulmonologist.  Based on a 
review of the claims folder, the examiner 
should provide answers to the following 
questions:

a.  Assuming that the veteran did 
not smoke, and that he was not 
exposed to asbestos post service, is 
it at least as likely as not that 
his lung cancer is due solely to any 
in service asbestos exposure that 
occurred between February 1970 and 
December 1971?

b.  Is it more likely than not that 
the veteran would have developed 
lung cancer even if he was never 
exposed to asbestos in service?

c.  Is it more likely than not that 
lung cancer is a result of his post-
service smoking and post-service 
occupational duties with asbestos 
exposure alone?

Note:  If the examiner cannot answer the 
above questions without resorting to 
speculation, he should say so.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal in a 
rating decision.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


